"---.. . ""                                                                                                                                                                 ) L.,/1
      _A_o_24_5_B__
                  (R_ev_._02_1o_s1=20_1..,.9)_Ju_d.._gm_e_nt_in_a_c_rim_i_naI_P_e...
                                                                                 tty_C=as-e...
                                                                                            (M_o=d1=·fie_d==)= = = = = = - - = - - - - = = = = = = = P a = = g _ eI_o_f_I



                                              UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                                JUDGMENT IN A CRIMINAL CASE
                                               v.                                                   (For Offenses Committed On or After November I, 1987)



                   Mario Agustin Aurelliano-De La Cruz                                              Case Number: 3:19-mj-22625

                                                                                                   James Mic
                                                                                                   Defendant's A tto


      REGISTRATION NO. 86201298

      THE DEFENDANT:
                                                                                                                                   JUL O2 2019
       IZI pleaded guilty to count(s) 1 of Complaint                      1 .o•· .      · ·.TH
                                     -----------------+-----""'"'-"-'-'----------"-=->--'---¼-
        •  was found guilty to count(s)                                SOUTH:: .. ··· ·    :COilrJIA

              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

      Title & Section                         Nature of Offense                                                                        Count Number(s)
      8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                              1

        D The defendant has been found not guilty on count(s)
                                         --------------------
       •      Count(s)
                          ------------------
                                             dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:
                                       ', /
                                      . ,0,,_ TIME SERVED                                    • ________ days
        IZI Assessment: $10 WAIVED IZI Fine: WAIVED
        IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the defendant's possession at the time of arrest upon their deportation or removal.
        D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                               Tuesday, July 2, 2019



      Received
                     - --------
                     DUSM
                                                                                               UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                                        3:19-mj-22625
